Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                         September 24, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the                                                 No. 53274-3-II
 Personal Restraint of

 NICHOLAS DANIEL HACHENEY,

                                Petitioner.
                                                               UNPUBLISHED OPINION



       MELNICK, J. — Nicholas Hacheney seeks relief from personal restraint imposed as a result

of his 2008 conviction for first degree murder. He was sentenced to 320 months of confinement,

including a 240-month mandatory minimum term of confinement under former RCW

9.94A.120(4) (1997). Under that statute, an offender cannot earn early release credits during that

240-month term. In State v. Cloud, 95 Wn. App. 606, 617-18, 976 P.2d 649 (1999), this court held

that Initiative 593, which was codified as former RCW 9.94A.120(4), was unconstitutional as it

violated the single subject requirement of article II, section 19 of the Washington State

Constitution. Hacheney argues that the constitutional infirmity of former RCW 9.44A.120(4) was

not remedied until after the Cloud decision, which was after the date of his crime, so the prohibition

on earning early release credits during the mandatory minimum term of confinement was

unconstitutional as to him.

       But as the Cloud court noted, former RCW 9.94A.120(4) had been reenacted before its

decision, and it expressed no opinion as to the validity of the reenacted statute. 95 Wn. App. at
No. 53274-3-II


618 n.26. Between its original enactment in 1994 and the date of Hacheney’s crime, December

26, 1997, former RCW 9.94A.120(4) was reenacted in Laws of 1995, ch. 108, § 3, Laws of 1996,

ch. 93, § 1, and Laws of 1997, ch. 69, § 1, ch. 121, § 2, ch. 144, § 2, ch. 338, § 4, and ch. 340, § 2.

Laws of 1997, ch. 338 was titled: “AN ACT Relating to offenders . . . reenacting and amending

RCW 9.94A.030, 9.94A.120.” Thus, by the time of Hacheney’s crime, former RCW 9.94A.120(4)

had been validly reenacted and was no longer constitutionally infirm. Pierce County v. State, 159

Wn.2d 16, 40-41, 148 P.3d 1002 (2006).

        Hacheney does not present grounds for relief from restraint. We therefore deny his

petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      MELNICK, J.
 We concur:



 MAXA, C.J.




 LEE, J.




                                                  2